DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	It is noted that the subject matter of Claim 13 such as co-evaporation and solvency of a first and/or second material is not supported by the provisional application filed 1/17/2017 but is supported by the PCT application filed 1/9/2018.  Therefore, the subject matter of these claims has an effective filing date of 1/9/2018.

Information Disclosure Statement
The information disclosure statement filed 6/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that is crossed out has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 20 and 23-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Price et al. ("Co-evaporation of fluoropolymer additives for improved thermal stability of organic semiconductors," Proc. SPIE 10362, Organic Light Emitting Materials and Devices XXI, 103621Z (25 August 2017)).
	As to claim 13, Price et al. teaches co-vaporating a first and second material with the second material dissolvable by a solvent (p2) where both materials are deposited onto the surface of the substrate and the first material polymerizes and the second material is removed from the substrate with a solvent.
	As to claim 14, the second material includes NPD on pp 2-3.
	As to claim 15, the solvent is acetone on p 2.
	As to claim 16, each material has a volume % with acetone on pp 2-3.
	As to claim 20, the substrate is for use as an OLED.
	As to claim 23, heating occurs, at least by contact with heated gases and as further described in the abstract.
	As to claim 24, the final coating is formed after exposing the second material to a solvent on pp 2-3.
	As to claims 25-26, the materials are as claimed on pp 2-3.
	As to claims 27-31, the solvent removal is as claimed on pp 2-3.
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. in view of Thies et al. (US 2008/0248312 A1)
	Price et al. discloses forming a layer for an OLED, which one of ordinary skill would recognize includes polymeric, plastic or glass surfaces though Price et al. is not explicit.  Theis et al. discusses depositing a similar film/fluoropolymer with an adhesion promoter that is a silane depending on the type of substrate (paras 0061-0070) where the substrate includes curved lenses.  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Price et al. to include the substrates and adhesion promoter of Theis in order to utilize the benefits of the coating process of Price for more applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715